                     IN THE UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF TENNESSEE AT NASHVILLE

 ZANDER GROUP HOLDINGS INC. and
 JEFFREY J. ZANDER,

      Plaintiffs,

 v.
                                                   Case No. 3:18-cv-653
 KATZ, SAPPER & MILLER LLP; KSM                    Judge Campbell
 BUSINESS   SERVICES  INC.;  and                   Mag. Judge Newbern
 ANDREW J. MANCHIR,

      Defendants.


                          NOTICE OF CHANGE OF ADDRESS


        PLEASE TAKE NOTICE that effective November 16, 2020, the address and

law firm at which Paul J. Krog, counsel for plaintiffs, is to receive notice and service

of papers will change. Mr. Krog’s new contact information is:

                            Paul J. Krog
                            Bulso PLC
                            155 Franklin Road, Suite 400
                            P. O. Box 861
                            Brentwood, TN 37027
                            615-913-5130
                            pkrog@bulso.com


                                               s/Paul J. Krog
                                               Paul J. Krog (No. 29263)
                                               Leader & Bulso, PLC
                                               414 Union Street, Suite 1740
                                               Nashville, TN 37219
                                                (615) 780-4100
                                               pkrog@leaderbulso.com
                                               Attorneys for Plaintiffs




{00144178.DOCX / ver: }
      Case 3:18-cv-00653 Document 64 Filed 11/14/20 Page 1 of 2 PageID #: 693
                           CERTIFICATE OF SERVICE
I certify that the foregoing is being filed via the Court’s ECF system, which is expected
to deliver a copy by electronic means to the following on this 14th day of November
2020:
           Richard Glassman                          Richard A. Simpson
           GLASSMAN, WYATT, TUTTLE &                 WILEY REIN LLP
           COX, P.C.                                 1776 K Street NW
           26 N. Second Street                       Washington, DC 2006
           Memphis, TN 38103                         202-719-7000
           901.527.2156 (o)                          202-719-7049
           901.521.0940 (f)                          rsimpson@wiley.law
           Attorneys for Defendants

                                                 s/Paul J. Krog
                                                 Paul J. Krog




{00144178.DOCX / ver: }                    -2-
     Case 3:18-cv-00653 Document 64 Filed 11/14/20 Page 2 of 2 PageID #: 694
